 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10 NATIONAL UNION FIRE                          Case No.: 2:18-cv-00456-R-JPRx
11
   INSURANCE COMPANY OF
   PITTSBURGH, PA, a Pennsylvania               JUDGMENT
12 corporation,

13
                    Plaintiff,                  Hon. Manuel L. Real
14

15   vs.

16   MARKEL INSURANCE COMPANY,
17   an Illinois corporation,

18                  Defendant.
19

20           This matter came on for hearing before the Court on September 17, 2018 on
21   Defendant Markel Insurance Company’s (“MIC”) motion, pursuant to Rule 56 of the
22   Federal Rules of Civil Procedure, for an order granting summary judgment in favor of
23   MIC and against Plaintiff National Union Fire Insurance Company of Pittsburgh, PA
24   (“National Union”), the Honorable Manuel L. Real, United States District Court
25   Judge, presiding.
26           Pursuant to the Court’s September 27, 2018 order granting Defendant MIC’s
27   Motion for Summary Judgment against Plaintiff National Union in its entirety:
28
                                                1
                                           JUDGMENT
                                                         Case No.: 2:18-cv-00456-R-JPRx
     220114860.v1
 1           IT IS HEREBY ADJUDGED that Judgment is entered in favor of Defendant
 2   MIC on Plaintiff National Union’s First Amended Complaint for equitable
 3   subrogation, that National Union shall recover nothing, and that MIC shall recover its
 4   costs incurred herein.
 5

 6   Dated: November 20, 2018
 7
                                              _________________________________
                                              Hon. Manuel L. Real
 8                                            Judge, United States District Court
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                                          JUDGMENT
                                                         Case No.: 2:18-cv-00456-R-JPRx
     220114860.v1
